DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstorm et al., US 2020/0146393 A1 (hereinafter “Sandstrom”). Sandstorm discloses footwear with a rubber sole such that the sole is comprised of a rubber composition containing zinc rosinate further comprising a triglyceride vegetable oil. See Sandstorm, [0001] & [0064]. Sandstorm further comprises a rubber composition comprises 100 phr of at least one conjugated diene-based elastomer (including solution styrene-butadiene rubber and cis 1,4-polybutadiene rubber); petroleum-based rubber processing oil, triglyceride vegetable oil (soybean, sunflower and palm oils) or combination; a reinforcing filler comprising of carbon black, precipitated silica and combination; and a silica coupling agent (bis-(3-trialkoxysilylalkyl)polysulfide. See Sandstorm, [0014], [0024] -[0028], [0036] - [0038], [0040] – [0047].

In Table 3, Sandstorm reports the following data:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143. Although Sandstorm does not disclose in the working examples a composition with the phr amounts of the claimed invention, based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify Sandstorm by optimizing the ingredients found in Table 3.  Such modification is obvious because one would have a reasonable expectation of success that various amounts of conjugated diene polymers as taught by Sandstorm would be similarly useful and applicable to rubber soles in footwear applications. Therefore, claims 1-8 and 10-15 are deem as being unpatentable over Sandstrom.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstorm et al., US 2020/0146393 A1 (hereinafter “Sandstrom”) in view of Sandstrom et al., US 2020/0146392 A1 (hereinafter “Sandstrom II”). The present invention of claim 9 differs from Sandstrom in that the present invention further comprises 0.1 to 30 phr corncob granules. Sandstrom II teaches in analogous art footwear and rubber soles comprising 0.1 to 30 phr corncob granules. See Sandstrom II, [0012]. In view of Sandstrom II, one having an ordinary skill in the art would be motivated to modify Sandstrom by using corncob granules because both sources are directed to rubber soles comprising conjugated diene rubber, vegetable oils and reinforcing fillers.  Such modification would be obvious because one would expect that the use of additives as taught by Sandstrom would be similarly useful and applicable to the corncob granules taught in Sandstrom II.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh